DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 28, 2021 is acknowledged.

Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.

Specification
The disclosure is objected to because of the following informalities: when only one figure is present the reference in the specification should be “The figure” and not figure 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of use of celastrol, does not reasonably provide enablement for the method of use of the compounds of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H).  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
The analysis is as follows:
(A) Breadth of claims. 
(a) Scope of the compounds.  The instant claims encompass millions of compounds with a oleanane scaffold with a variety of substituents at various positions.
(b) Scope of the diseases covered.  The instant claims are drawn to a method of prevention or treatment of a blood disorder which includes von Willebrand Factor disease, thrombosis, hemostasis, hypercoagulation, abnormal blood flow, endothelial cell dysfunction, ApoE4 allele, cardiovascular disorder, Type I diabetes, Type 2 diabetes, Systemic lupus erythematosus, Active ulcerative colitis, Rheumatoid arthritis, physiological stress and acute stress.  Cardiovascular disorders embrace a vast array of problems, some of which are contradictory to others.  This covers various forms of endocarditis, including verrucous, atypical verrucous (Libman-Sacks) Non-bacterial 

(B) The nature of the invention and predictability in the art:
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(C) Direction or Guidance:
That provided is very limited.  There is no dosage range information.  Moreover, this is generic, the same for the many disorders covered by the specification.  Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for any of the following disorders, i.e. von Willebrand Factor disease, thrombosis, hemostasis, hypercoagulation, abnormal blood flow, endothelial cell dysfunction, ApoE4 allele, cardiovascular disorder, Type I diabetes, Type 2 diabetes, Systemic lupus erythematosus, Active ulcerative colitis, Rheumatoid arthritis, physiological stress and acute stress.

(D) State of the Prior Art:
These compounds are substituted oleanane of any kind have been used for inhibiting or treating any and all the disorders instantly claimed, i.e. von Willebrand Factor disease, thrombosis, hemostasis, hypercoagulation, abnormal blood flow, endothelial cell dysfunction, ApoE4 allele, cardiovascular disorder, Type I diabetes, Type 2 diabetes, Systemic lupus erythematosus, Active ulcerative colitis, Rheumatoid arthritis, physiological stress and acute stress. 

(E) Working Examples:
The invention is drawn to a method of prevention or treatment of one or more blood disorders.  There are no working examples or even animal models, in the Specification drawn to this utility to support the use of substituted oleanane to treat any and all blood disorders.  On page 37 of the Specification there is a single example of celastrol presented. 

(F) Skill of those in the art:
These diseases and disorders disclosed in the Specification on page 30 cannot be treated generally by any one drug.  These are all different diseases and disorders, which occur at different locations and by different modes of action in the body.  
	 
(G) The quantity of experimentation needed:
Owing especially to factors A, C, E and F, the amount of experimentation is expected to be high.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention 
It is difficult to treat many of the disorders claimed herein.  Instant claim language embraces disorders not only for treatment but the prevention, which is not remotely enabled.  It is presumed in the prevention of the diseases and/or disorders claimed herein there is a way of identifying those people who may develop von Willebrand Factor disease, thrombosis, hemostasis, hypercoagulation, abnormal blood flow, endothelial cell dysfunction, ApoE4 allele, cardiovascular disorder, Type I diabetes, Type 2 diabetes, Systemic lupus erythematosus, Active ulcerative colitis, Rheumatoid arthritis, physiological stress, acute stress, etc.  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disorders claimed herein.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variables R20 and R21 which are not defined within the claim.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the and capital letter which appears in line 5 of the claim, i.e. Wherein.  
608.01(m)	  Form of Claims [R - 3]
The claim or claims must commence on a separate sheet and should appear after the detailed a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, >36 USPQ2d 1211< (D.D.C. 1995). ** >Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R20a and R20b where there is no R20a and R20b in Formula (I).
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R3 and R20b which is not stated in the form of a proper Markush group.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the second occurrence of -CO2H group in the definition of R3 and R20b.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definitions of the variables R21a and R21b where there is no variable R21a and R21b in Formula (I).
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R21b which includes the moiety “nothing”.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the ester derivative which implies more then what is positively recited.
Claim 6 recites the limitation "celastrol, pristimerin and tingenone" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "celastrol" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624